Citation Nr: 0022146	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  94-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1994 
determination by a Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
veteran's claim for a program of vocational rehabilitation 
under Chapter 31, Title 38, United States Code.  In February 
1999, the Board remanded the case to the RO for further 
development.  That development has been accomplished to the 
extent possible, and the case is again before the Board for 
appellate review.  


FINDING OF FACT

The veteran has failed to maintain satisfactory conduct and 
cooperation by failing to cooperate with VA staff to carry 
out the initial evaluation and develop a rehabilitation plan.


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3111 (West 1991); 38 C.F.R. §§ 21.362, 21.364 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks additional Chapter 31 benefits, asserting 
that he needs to obtain a teaching certificate or a Master's 
degree in order to obtain employment in his chosen field 
along with the Bachelor's degree he has already earned.  He 
indicates that he is unable to obtain a promotion in 
counseling and social work.  He contends that he should have 
been counseled to obtain a teaching certificate when he 
underwent vocational rehabilitation through VA in the 1970's.  

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service- 
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991 & Supp. 2000); 38 
C.F.R. § 21.1 (1999).  Pertinent law and VA regulations 
provide that a person shall be entitled to a rehabilitation 
program under Chapter 31 if such person is a veteran who has 
a service-connected disability rating at 20 percent or more 
which was incurred or aggravated in service on or after 
September 16, 1940 and is determined by VA to be in need of 
rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.40 (1999).  Further, a veteran shall also be entitled to 
a program of vocational rehabilitation if the veteran has  
(A) a service-connected disability rated at 10 percent; and 
(B) the veteran has a serious employment handicap.  
38 U.S.C.A. § 3102(2).

The regulation governing "employment handicap" is set forth 
in 38 C.F.R. § 21.51, and basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  Further, 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education in 
training; (3) negative attitudes toward the disabled; and, 
(4) other pertinent factors.  38 C.F.R. § 21.51(c)(1).

The Board notes that in Davenport v. Brown, a case involving 
basic eligibility for vocational rehabilitation training 
under Chapter 31, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision that directly 
affected the provisions of 38 C.F.R. § 21.51, regarding the 
criteria for finding an employment handicap.  Davenport v. 
Brown, 7 Vet. App. 476 (1995).  The Court held that 38 C.F.R. 
§ 21.51(c)(2), which required that a veteran's service-
connected disability "materially contribute" to his 
employment handicap, was invalid because 38 U.S.C.A. § 3102, 
the statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap.  Therefore, 38 C.F.R. 
§ 21.51(c)(2) was in excess of statutory authority.  The 
Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and the 
veteran's employment handicap, those regulatory provisions 
are unlawful.

Subsequent to Davenport, pursuant to the Veterans' Benefits 
Improvement Act of 1996, the law was amended to require that 
a veteran's employment handicap result from a service-
connected disability.  Pub.L. No. 104-275, § 101(a), 110 
Stat. 3322 (Oct. 9, 1996).  However, that amendment is only 
effective as to claims filed on or after October 9, 1996.  In 
the present case, the record reveals that the veteran's 
Application for Vocational Rehabilitation, initiating this 
appeal, was received by the RO in March 1994.  Therefore, in 
this case, the mandates of Davenport apply.  As such, in 
determining whether an employment handicap exists in the 
present case, consideration must be given to both the 
veteran's service-connected and nonservice-connected 
disabilities.  Davenport, 7 Vet. App. at 486; 38 C.F.R. 
§ 21.51(c).

The veteran filed his claim in March 1994.  In the initial 
April 1994 RO decision, it was determined that the veteran's 
service-connected knee disability, rated as 10 percent 
disabling, did materially contribute to his impairment of 
employability, but that he had overcome the impairment of 
employability through obtaining a bachelor's degree.  Thus, 
the RO concluded that the veteran did not have a qualifying 
employment handicap as defined in 38 C.F.R. § 21.51.  During 
the pendency of the appeal of that decision, the veteran's 
knee disability was increased to 20 percent disabling, and he 
filed a new claim in December 1997.  The veteran was afforded 
an evaluation with a Counseling Psychologist (CP) at the RO 
in June 1998.  Following review and evaluation, the CP 
concluded that the veteran had an impairment of employability 
caused by his service-connected knee disability, that this 
disability materially contributed to the impairment of the 
veteran's employability, but that the veteran had overcome 
the effects of the impairment of his employability.  As such, 
it was determined that the veteran did not have an employment 
handicap and therefore, was not entitled to additional VA 
vocational rehabilitation training.  The CP noted in a June 
1998 denial letter to the veteran that the veteran's past 
work experiences and the fact that the veteran was 
rehabilitated in 1978 with a Bachelor's degree from St. Louis 
University provided the basis for the unfavorable 
determination.

In its February 1999 remand, the Board noted that 
consideration of the impact of both service-connected and 
nonservice-connected disabilities, as required by Davenport, 
was not undertaken by the RO.  In the remand decision, the 
Board also pointed out that the RO should obtain records 
associated with current treatment, both VA and private, along 
with records associated with any Social Security disability 
application, to enable VA to make an evaluation consistent 
with Davenport.  The RO obtained these records promptly.  

The Board also requested that the RO reevaluate the veteran's 
claim for Chapter 31 benefits in light of the new evidence 
and in light of all of the service-connected and nonservice-
connected disabilities.  To do this, the RO deemed it 
necessary that the veteran meet with a VA counseling 
psychologist.  The veteran was afforded three appointments 
and failed to report to any appointment.  He was instructed 
by correspondence as to the time and date of each appointment 
well in advance of the actual date of each appointment.  
These appointments were scheduled in the early morning as the 
veteran requested.  He was sent written notification of the 
need for the appointment in the vocational rehabilitation 
process.  Finally, he was also telephoned before the final 
appointment and informed that he needed to attend in order to 
continue the vocational rehabilitation process.  In March 
2000, the veteran was informed that his claim had been denied 
at that time because of his failure to attend a meeting with 
the counseling psychologist.  

Accordingly, in a supplemental statement of the case, issued 
in March 2000, the RO confirmed and continued the denial of 
the veteran's claim on the basis that he had failed to 
cooperate with the RO.  The RO cited 38 C.F.R. § 21.362 (c) 
(1).  38 C.F.R. § 21.362 provides that the successful 
development and implementation of a program of rehabilitation 
services requires the full and effective participation of the 
veteran in the rehabilitation process.  That participation 
includes satisfactory conduct and cooperation on the part of 
the veteran.  Specifically, the veteran must cooperate with 
VA staff in carrying out the initial evaluation and 
developing a rehabilitation plan.  In the event that the 
veteran fails to maintain satisfactory conduct or 
cooperation, the VA may after determining that all reasonable 
counseling efforts have been made and are not found 
reasonably likely to be effective, discontinue services or 
assistance to the veteran, unless the case manager determines 
that mitigating circumstances exist.  38 C.F.R. § 21.364.  
Services may be instituted again when it is determined that 
the unsatisfactory conduct will not be likely to recur and 
the program sought by the veteran is suitable.  Id.; see also 
38 U.S.C.A. § 3111 (West 1991)

The Board agrees with the RO that evaluation by a VA 
counseling psychologist is necessary before the vocational 
process can move forward in this case.  None of the past 
evaluations included relevant findings with regard to 
nonservice-connected disabilities.  Such findings are 
necessary in the veteran's case in light of Davenport.  As 
counseling was required in order to proceed with the 
veteran's claim, and the veteran was unresponsive to all 
attempts to initiate counseling, the RO was correct in 
finding that the veteran was not demonstrating satisfactory 
conduct and cooperation.  

Pertinent VA regulations provide that a veteran seeking 
Chapter 31 vocational rehabilitation training will be 
assigned a specific case status. See 38 C.F.R. § 21.180(a).  
The initial case status is "applicant" status.  Once the 
existence of a qualifying service-connected disability is 
established under § 21.40(a), an "initial evaluation" is 
scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends the 
appointment for an initial evaluation the veteran progresses 
to "evaluation and planning status." See 38 C.F.R. § 
21.180(e)(1)-(4).  

The purpose of the initial evaluation and the steps in the 
process were explained to the veteran and his cooperation 
requested.  As the veteran did not cooperate in the 
completion of the initial evaluation, the counseling 
psychologist made a reasonable effort to secure the veteran's 
cooperation.  The veteran's cooperation could not be secured, 
and the counseling psychologist suspended the initial 
evaluation until such time as the veteran cooperates.  The 
veteran was informed of all of the relevant action.

In Wing v. West, 11 Vet. App 98 (1998), the Court emphasized 
the necessity of thoroughly notifying the veteran of the 
status of his claim and any changes thereto.  It appears from 
the historical review as set forth above, that the veteran 
was properly informed in accordance with the directives of 
Wing.  It also appears that the veteran has been notified 
with regard to the current reason for the denial of the 
veteran's claim.  Thus, the Board concludes that the denial 
of the claim based on lack of cooperation was proper.  


ORDER

The appeal is denied


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

